Judge Wells
concurring in the result.
I concur that at least part of the evidence of defendant’s other acts or conduct was inadmissible and was prejudicial. I refer to the informant’s testimony that he had been dealing with defendant for eight years.
I am not persuaded that the enactment of N.C. Gen. Stat. § 8C-1, Rule 404(b) of the Rules of Evidence has substantially changed the law of this State as set out in State v. McClain, 240 N.C. 171, 81 S.E. 2d 364 (1954) and its progeny. Although McClain has certainly not been uniformly applied, see State v. Streath, 73 N.C. App. 546, 327 S.E. 2d 240, disc. rev. denied, 313 N.C. 513, 329 S.E. 2d 402 (1985), our appellate courts continue to provide helpful guides to its application. For example, on the point of common plan or scheme evidence, our Supreme Court has stated in two re*250cent cases that our trial courts should be cautious in allowing such evidence:
. . . before this exception can be applied, there must be shown some unusual facts present in both crimes or particularly similar acts which would indicate that the same person committed both crimes. [Citations omitted.] To allow the admission of evidence of other crimes without such a showing of similarities would defeat the purpose of the general rule of exclusion. [Citations omitted.]
State v. Moore, 309 N.C. 102, 305 S.E. 2d 542 (1983). See also State v. Hyman, 312 N.C. 601, 324 S.E. 2d 264 (1985), where the court stated: “Evidence offered to show the existence of a common plan or scheme must be carefully examined to insure that it is relevant to show a common design and not merely to show the defendant’s propensity to commit the offense charged.”
Since defendant denied that he was the offender in these cases and put the identity of the offender at issue, I would allow the evidence that defendant sold the informant “hot tools” only a few days prior to the commission of the offenses charged in these cases as being relevant to establish the identity of defendant as the offender in these cases. See Streath, supra.
For the reasons stated, I concur that defendant should have a new trial.